Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page1of11

Fill in this information to identify the case:

 

‘Debtorname GN Investments, LLC

 

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

 

| Case number (ifknown) 19-04262 _ _ |
Hi Check if this is an
| amended filing

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1245

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

 

C1 No. Go to Part 2.

ll Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. 1st Source Bank Business Checking 7998 $40,636.00
4. Other cash equivalents (/dentify all)
5. Total of Part 1. $40,636.00

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. | __ |

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

 

 

 

 

Hi No. Go to Part 3.
O Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

 

HE No. Goto Part 4.
C1 Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

 

 

C1 No. Go to Part 5.
I Yes Fill in the information below.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 2of11

 

 

Debtor GN Investments, LLC ee Case number (if known) 19-04262
Name
Valuation method used Current value of
for current value debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

Name of fund or stock:

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
partnership, or joint venture
Name of entity: % of ownership
15.1. Heartland Ventures Equity Fund investment % $437,500.00

 

 

 

Attune Medical investment - Chicago, IL

 

 

 

 

 

 

15.2. medical device (ensoETM) manufacturer <2% % $650,000.00

15.3. Workstream Technologies, Inc. investment <1% % $100,000.00
16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

Describe:

——__

17. Total of Part 4. $1,187,500.00

Add lines 14 through 16. Copy the total to line 83. iY

 

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

HE No. Go to Part 6.
C1 Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing- -related assets (other than titled motor vehicles and land)?

 

HI No. Go to Part 7.
0 Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

Hi No. Go to Part 8.
0 Yes Fill in the information below.

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

C1 No. Go to Part 9.
@ Yes Fill in the information below.

General description Net book value of Valuation method used Current value of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(i.e., VIN, HIN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 3of11

 

 

 

 

 

 

 

Debtor GN Investments, LLC Case number (if known) 19-04262
Name 7
47.1. 1997 S&S 535 LG Trailer, VIN
1S9E55320VG384465 a $0.00 RM Sotheby's $30,000.00

48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,

floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm

machinery and equipment)
51. Total of Part 8. $30,000.00

Add lines 47 through 50. Copy the total to line 87. a |
52. Is a depreciation schedule available for any of the property listed in Part 8?

Hino

O Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

HNo

O Yes
ace Real property

 

54. Does the debtor own or lease any real property?

Hi No. Go to Part 10.
0 Yes Fill in the information below.

ae 11a Intangibles and intellectual property

 

59. Does the debtor have any interests in intangibles or intellectual property?

HI No. Go to Part 11.
0 Yes Fill in the information below.

ae: an All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

CJ No. Go to Part 12.
@ Yes Fill in the information below.

71. Notes receivable

Description (include name of obligor)
Bradley Company Promissory Note -
Indiana commercial real estate
management

550,000.00 -

__ vt ¥.UY ee 0.00
Total face amount

doubtful or uncollectible amount

 

 

 

 

 

0.00

Private Motorsports Group, LLC a ee —
doubtful or uncollectible amount

9/26/2018 Note Re: Apex Race Track
in AZ

____1,134,873.82. -
Total face amount

 

 

 

 

Current value of
debtor's interest

$550,000.00

$1,134,873.82

 

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 4of11

 

Debtor GNInvestments, LLC . Case number (if known) 19-04262

Name

 

SIMBA Chain, Inc. an Indiana ; 83,333.33 - _ 0.00 =
Corporation investment - Promissory Total face amount doubtful or uncollectible amount

Note believe recently converted to
stock - $83,333.33

 

 

 

72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
IRS indicates taxes owed on personal return,
amendments may be required upon procurement of
certain business records previously requested but not
produced by deadline to file returns with respective

 

 

 

 

 

 

 

 

taxing authorities. _ - Tax year 2018 ; Unknown
* attributed to the period 1/1/2019 - Petition Date Tax year 2019* _ Unknown
73. Interests in insurance policies or annuities

Amerisure Mutual Insurance Co by The Horton Group
340 Columbia Place, South Bend, IN 46601 - annual

 

 

premium $435 for 1997 S&S 535 LG Trailer $1.00
74, Causes of action against third parties (whether or not a lawsuit
has been filed)
75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
76. Trusts, equitable or future interests in property
77. Other property of any kind not already listed Examples: Season tickets,
country club membership
78. Total of Part 11. $1,768,208.15
Add lines 71 through 77. Copy the total to line 90. a it
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
HiNo
O Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 5of11

Debtor GN Investments, LLC |

Case number (if known) 19-04262

 

 

 

“Name

Part 12: Summary

 

 

In Part 12 copy all of the totals from the earlier parts of the form

Type of property

80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

81. Deposits and prepayments. Copy line 9, Part 2.
82. Accounts receivable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4.

84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment; and collectibles.

Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.............:ccccsseseseseeeeeeeeeeeteenes

89. Intangibles and intellectual property. Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.

91. Total. Add lines 80 through 90 for each column

92. Total of all property on Schedule A/B. Add lines 91a+91b=92

Official Form 206A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Current value of real
property

Current value of
personal property

$40,636.00

$0.00
$0.00
____ $1,187,500.00
___ $0.00
$0.00,

$0.00

___ $30,000.00

beseeeeseeteseeteseeeeeeeeeeeeeeeeteees > ; $0.00

___ $0.00.

__$1,768,208.15

 

$0.00

__$3,026,344.15 +910

 

| ____—*$3,026,344.15

|

|

 

Schedule A/B Assets - Real and Personal Property

page 5

Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 6of11

Fill in this information to identify the case:

 

| Debtor name

| GN Investments, LLC

 

 

WESTERN DISTRICT OF MICHIGAN

United States Bankruptcy Court for the:

 

 

Case number (ifknown) 19-04262 _

HA Check if this is an
amended filing

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

CI No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.
List Creditors Who Have Secured Claims

 

Column A

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim.

 

 

 

 

 

Amount of claim

Column B

Value of collateral
that supports this

 

 

 

Do not deduct the value claim
__ of collateral.
ls , KeyBank National
|“" | Association Describe debtor's property that is subject to a lien $1 22,000,000.00 $30,000.00
Creditor's Name all assets + 1997 S&S 535 LG Trailer, VIN
Attn: Mark R. Kleinhaut ending | in 4465
66 South Pearl Street __ a a
Albany, NY 12207 |
Creditor's mailing address Describe the lien
_UCC Lien 201900006264727 |
Is the creditor an insider or related party?
_ Hino
Creditor's email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Ono
7/23/19 Limited Power of I Yes, Fill out Schedule H: Codebtors (Official Form 206H)
Attorney to perfect
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Hino a Contingent
O Yes. Specify each creditor, @ unliquidated
including this creditor and its relative
priority. | Disputed
| $122,000,000 |
3, Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. .00 |

[En 2il List Others to Be Notified for a Debt Already Listed in Part 1_

 

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address

On which line in Part 1 did
you enter the related creditor?

 

Last 4 digits of
account number for
this entity

Thompson Hine, LLP

Attn: Curtis Tuggle & David Thomas Esqs
127 Public Square

300 Key Center

Cleveland, OH 44114

Line_ 2.1 __

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 1 of 1
Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 7 of11

Fill in this information to identify the case:

  
 
  

  

| Debtorname GN Investments, LLC

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

Case number (if known) -19-04262 |

Check if this is an
amended filing

a

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims __

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
0 No. Go to Part 2.

ll Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

  

 

 

 

 

 

Total claim Priority amount
[2.1 | Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00» $0.00 /

Indiana Dept. of Revenue Check all that apply.
PO Box 7206 O contingent
Indianapolis, IN 46207-7206 0 unliquidated

oO Disputed
Date or dates debt was incurred Basis for the claim:
FOR NOTICE ONLY BS
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Hino
unsecured claim: 11 U.S.C. § 507(a) (8)

O Yes

[2.2 | Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00

Internal Revenue Service Check all that apply.
Insolvency Unit C1 Contingent
PO Box 7346 DO unliquidated
Philadelphia, PA 19101-7346 0 pisputed
Date or dates debt was incurred Basis for the claim:
FOR NOTICE ONLY oe _
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Hino
unsecured claim: 11 U.S.C. § 507(a) (8)

0 Yes

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.
Amount of claim

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 41590 Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 8 of 11

Debtor GN Investments, LLC _

Name oO

[3.1 | Nonpriority creditor's name and mailing address

Crystal Valley Landscaping
20664 CR 8
Bristol, IN 46507

Date(s) debt was incurred 2019 Lawn Services

Last 4 digits of account number _

Case number (if known) 41 9-04262 a

As of the petition filing date, the claim is: Check ai! that apply.
O Contingent

DO untiquidatea

oO Disputed

Basis for the claim: 2800 Aeroplex Dr N $265; 2321CR6 Hanger North $65:
25 Airport Rd Hanger #25 South $65; 2900 Gateway Dr $40

Is the claim subject to offset? Ml No 1 Yes

$1,260.00

 

(3.2 | Nonpriority creditor's name and mailing address
IN MI Power
110 Wayne St
Saginaw, MI 48602
Date(s) debt was incurred Current

Last 4 digits of account number _ 8143

[33 | Nonpriority creditor's name and mailing address

Najeeb Khan
23443 Lakeview Drive
Edwardsburg, MI 49112

Date(s) debt was incurred_various

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply. $170.56
| Contingent
0 unliquidated

O Disputed
Basis for the claim: electric service for 2900 Gateway Dr., Elkhart, IN

Is the claim subject to offset? Mno Oves

As of the petition filing date, the claim is: Check ali that apply.
O Contingent

DO unliquidated

O Disputed

_ $1,815,380.24

Basis for the clam: Member loan balance as of 12/31/2018

Is the claim subject to offset? Ml No O1 Yes

 

 

 

 

[34 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. ___ $0.00
Nancy Khan
c/o Warner Norcross + Judd LLP O contingent
Stephen B. Grow 0 unliquidated
101 Lyon St. N.W. Ste 900 O pisputea
Grand Rapids, MI 49503 ;
Date(s) debt was incurred FOR NOTICE ONLY Basis for the claim: _
Lastacdigite-or secount Homuer_ Is the claim subject to offset? Ml No O Yes
[35 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $56.71

NIPSCO
P.O. Box 13007
Merrillville, IN 46411-3007

Date(s) debt was incurred current
Last 4 digits of account number 0016

O Contingent
O unliquidated
Oo Disputed

Basis for the claim: Gas at 2900 Gateway Dr., Elkhart, IN

Is the claim subject to offset? @ No LO Yes

[GEIEHI List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

On which line in Part‘ or Part 2 is the
related creditor (if any) listed?

Last 4 digits of
account number, if
any

Name and mailing address

41 Indiana Dept. of Revenue

PO Box 40
Indianapolis, IN 46206-0040

Line 2.1.

0 Notlisted. Explain

GERZSEE Total Amounts of the Priority and Nonpriority Unsecured Claims —__

5. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

5a. Total claims from Part 1
5b. Total claims from Part 2

Page 2 of 3
Best Case Bankruptcy

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Case:19-04262-swd Doc #:70-1
Debtor GN Investments, LLC

Name Oe

 

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c.

Filed: 10/31/19 Page 9of11
Case number (if known) 19-04262

 

cS 1,816,867.51

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com

Page 3 of 3
Best Case Bankruptcy
Case:19-04262-swd Doc#:70-1 Filed: 10/31/19 Page 10of11

Fill in this information to identify the case:
|
Debtorname GN Investments, LLC __

 

 

Case number (ifknown) 19-04262

 

| @ Check if this is an
L - _ ; | amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12115

 

 

 

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
@ No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

 

2.2 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

2.3 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.4 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04262-swd Doc #:70-1 Filed: 10/31/19 Page11of11

Fill in this information to identify the case:

 

Debtorname GN Investments, LLC |

 

 

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN
Case number (ifknown) 19-04262 _ |

Hi Check if this is an
oo _ amended filing

Official Form 206H
Schedule H: Your Codebtors 12445

 

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
Yes
2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Interlogic c/o Andrew T Kight KeyBank National Mp 24
Outsourcing, Inc. Jacobson Hile Kight LLC Association CERF
One Indiana Square, Ste 1600 OG —
Indianapolis, IN 46204 —
Ch 11 USBCNDIN #19-31445
2.2 Najeeb Khan 23443 Lakeview Drive KeyBank National Mp 21
Edwardsburg, MI 49112 Association COEF
Ch 11 USBCWDMI #19-04258 oc —
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
